Exhibit 10.17

 

2015

AMPHENOL MANAGEMENT INCENTIVE PLAN

 

I.                                        Purpose

 

The purpose of the 2015 Management Incentive Plan is to reward eligible key
employees of Amphenol Corporation and affiliated operations with performance
based cash bonus payments provided certain individual, operating unit and/or
Company goals are achieved.  The Compensation Committee of the Board of
Directors has approved the 2015 Management Incentive Plan pursuant to its
authority under the 2014 Amphenol Executive Incentive Plan.

 

II.                                   Eligibility

 

Key management personnel and target bonuses are as recommended by the CEO. 
Generally, participation includes senior management positions, corporate staff
managers, general managers and their designated direct reports.  Participation,
target bonuses and bonus payments are as approved by the Compensation Committee.

 

III.                              Plan Components

 

Payments under the 2015 Management Incentive Plan are based primarily on
performance against quantitative measures established at the beginning of each
year. In addition, consideration will be given, when appropriate, to certain
qualitative factors as further discussed below.

 

The quantitative portion of the 2015 Management Incentive Plan is contingent
upon the Company’s achievement and/or each Group’s achievement, and/or each
operating unit’s achievement and/or each individual’s achievement of performance
targets and/or goals. These quantitative targets and/or goals include revenue
growth, operating income growth, operating cash flow, return on investment,
return on sales, organic growth and/or contribution to EPS growth. For 2015
quantitative performance criteria are based primarily on sales and income growth
in 2015 over 2014 and actual performance in 2015 as compared to 2015 budget.

 

Qualitative factors considered in establishing performance based payment
pursuant to the 2015 Management Incentive Plan include the following: 
achievements against budget targets, operating margins, balance sheet management
including cash flow, new market/new product positioning, operating unit and
Group contribution to total Company performance, return on investment, return on
sales, other specific individual objectives impacting Company performance,
customer satisfaction, cost reductions and productivity improvement and quality
management.

 

Performance based payments pursuant to the 2015 Management Incentive Plan may be
adjusted if unusual and unanticipated market conditions materially impact the
Company’s, a Group’s, an operating unit’s, or an individual’s growth and/or
performance.

 

IV.                               Administration

 

·                  Payments are based upon average base salary during the Plan
year (new hires will be prorated accordingly if hired after February 1st of the
plan year). Targets and payments may be adjusted for special situations (ex. The
participant moves to a new position during the year).

·                  The maximum allowable payout under the Plan is 2x the target
bonus as applied to average base salary.

·                  The Committee may adjust the payout of any or all
participants in consideration of (i) whether the payout to all participants as a
percentage of the Company’s operating income falls within certain historical
parameters, (ii) how the multiplier for the current year compares with the prior
year, (iii) reasonableness and consistency and (iv) internal pay equity.

·                  To be eligible for the bonus payment, a participant must be
an active employee on the payroll and in good standing as of December 31, 2015.
Exceptions must be recommended by the CEO and be approved by the Compensation
Committee.

·                  Payments are made not later than March 15th of the calendar
year immediately following the Management Incentive Plan year.  All payments are
subject to the recommendation of the CEO and the approval of the Compensation
Committee.

·                  The Compensation Committee will interpret and administer the
2015 Management Incentive Plan in a manner consistent with the 2014 Amphenol
Executive Incentive Plan.

·                  The 2015 Management Incentive Plan is intended to be exempt
from the requirements of the Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and other applicable guidance issued
thereunder (“Section 409A”) or if not exempt, to satisfy the requirements of
Section 409A, and the provisions of the Plan shall be construed in a manner
consistent therewith.

 

--------------------------------------------------------------------------------

 